NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted April 2, 2020*
                                  Decided April 6, 2020

                                         Before

                              DIANE P. WOOD, Chief Judge

                              JOEL M. FLAUM, Circuit Judge

                              AMY C. BARRETT, Circuit Judge


No. 19‐1656

SEDRICK L. REED,                                   Appeal from the United States District
     Petitioner‐Appellant,                         Court for the Southern District of Indiana,
                                                   Terre Haute Division.

          v.                                       No. 2:18‐cv‐00319‐WTL‐DLP

J.R. BELL,                                         William T. Lawrence,
       Respondent‐Appellee.                        Judge.


                                        ORDER

        Sedrick Reed, a federal prisoner, was found guilty in a prison disciplinary
proceeding of possessing an illegal cell phone and, as a result, lost good‐time credit. He
filed a petition for a writ of habeas corpus, arguing that the disciplinary proceeding
violated his constitutional rights. The district court denied the petition, and we affirm.


      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 19‐1656                                                                        Page 2

        In September 2016, Reed transferred into the federal prison in Terre Haute,
Indiana. In March of the following year, a correctional officer interviewed him as part of
an investigation into another inmate whom they suspected of illegally possessing a cell
phone. During this conversation, Reed admitted to borrowing and using the inmate’s
phone to call two people “when I first got here … back in September.” Prison officials
served Reed with an incident report charging him with possessing an illegal cell phone.
The report was dated March 20, 2017 (with the notation “Staff became aware of
incident”) and listed the “Date of Incident” as December 2, 2016. The narrative,
however, cited Reed’s admission to using a cell phone “when he arrived,” as well as the
record of calls to Reed’s contacts, as grounds for the violation. The prison’s
investigation into the incident report was briefly delayed by a criminal inquiry into the
presence of the phone in the prison. Prosecutors cleared the prison to continue its
disciplinary proceedings on March 30, 2017, and the prison’s investigation continued
the following day.
       At his disciplinary hearing, Reed stated that he had not received copies of forms
he had signed informing him of his rights, so the hearing officer gave him the
documents and continued the hearing. Three weeks later, Reed appeared for his hearing
with a staff representative and denied that he ever used a cell phone while in the prison.
The hearing officer, however, credited Reed’s earlier admission (documented both in
the incident report and in a separate statement taken during the investigation) that he
had used a cell phone when he arrived at the prison. Confidential documents from the
investigation into the inmate who owned the phone corroborated Reed’s admission:
phone records showed calls made in September and October 2016 to some of Reed’s
known contacts. The hearing officer found Reed guilty of possessing a phone and
deducted 41 days of good‐time credit as punishment. Although the officer cited
evidence pertaining to the use of the cell phone in the fall of 2016, in his written
statement the officer said that he found that Reed “committed the prohibited act” on
March 30, 2017.
        Reed petitioned for a writ of habeas corpus, 28 U.S.C. § 2241, contending that the
prison’s disciplinary procedures violated his constitutional rights. First, he argued that
the incident report gave him insufficient notice of the charges against him in violation
of his due process rights, because it did not include enough detail about the offense and
omitted “details surrounding the discovery, chain of custody, or analysis conducted on
the cell phone.” The notice was also inadequate, Reed asserted, because it charged him
with using a cell phone in December 2016, not on the date in the hearing officer’s
findings. Additionally, he contended that the questioning that led to his confession
No. 19‐1656                                                                        Page 3

violated the Fifth Amendment because the officer did not give him a warning under
Miranda v. Arizona, 384 U.S. 436 (1966), before interrogating him.
        The district court denied Reed’s petition. It first concluded that Reed had waived
all but two claims, which the court understood to be (1) a Miranda challenge and (2) a
claim that he did not receive copies of, or details about, the evidence against him.
Regarding the Miranda challenge, the district court concluded that no warning was
required in disciplinary investigations. As for the denial‐of‐evidence argument, the
court determined, after reviewing the confidential call records and other investigation
documents in camera, that the failure to provide copies to Reed did not violate his due
process rights because the evidence was not exculpatory. We review the denial of
Reed’s petition de novo. Pope v. Perdue, 889 F.3d 410, 413 (7th Cir. 2018).
       Reed first contends that the district court did not address his due process
arguments that the notice of the violation and the hearing officer’s written findings
were defective because they contained inconsistent statements about the date of his
alleged misconduct. The initial report cited December 2, 2016; the findings referenced
March 30, 2017; and the evidence pertained to calls in the fall of 2016.
        We agree with Reed that the district court did not address the primary due
process arguments he raised, but those arguments could not have succeeded. First,
notice of disciplinary charges is adequate if it gives “the charged party a chance to
marshal the facts in his defense and to clarify what the charges are.” Wolff v. McDonnell,
418 U.S. 539, 564 (1974); see also Jones v. Cross, 637 F.3d 841, 845 (7th Cir. 2011). Reed
correctly points out that this generally requires notice of the time and place of the
offense. See McCollum v. Miller, 695 F.2d 1044, 1048 (7th Cir. 1982). Here, however, the
narrative section of the incident report, which describes the alleged offense, clearly
states that the charge was related to calls Reed admitted he made “when he arrived” at
the prison (around September 2016) and lists the telephone numbers he was alleged to
have called. So, Reed was on notice that the hearing officer was reviewing evidence of
illegal phone use during the fall of 2016 and could prepare a defense to that charge—
despite the initial report’s reference to a December 2016 incident date. See Northern
v. Hanks, 326 F.3d 909, 910 (7th Cir. 2003) (notice of facts underlying charge meets due
process requirements).
       Second, Reed’s challenge to the adequacy of the written findings also fails
because the hearing officer’s statement shows that he found Reed guilty of the same
phone use described in the incident report. Due process requires hearing officers to
explain their decisions in writing to protect inmates from “a misunderstanding of the
nature of the original proceeding.” Wolff, 418 U.S. at 565; see also Scruggs v. Jordan,
No. 19‐1656                                                                             Page 4

485 F.3d 934, 941 (7th Cir. 2007). Here, the basis for the officer’s finding of guilt is clear:
he cited the incident report charging Reed with using a phone “when he arrived” at the
prison, phone records showing calls made to Reed’s contacts in the fall of 2016, and
Reed’s statement during the investigation that he used the phone “when I first got here
… back in September.” The prison has never explained why the hearing officer cited
incident date as March 30, 2017. Nonetheless, it seems clear against this backdrop that
the hearing officer mistakenly referred to the date of the investigation, not the date of
the misconduct. The officer did not find Reed guilty of using a cell phone after he was
charged with the violation (on March 20). Any error did not implicate Reed’s due
process right to an explanation of the decision.
       Reed nonetheless contends, in general terms, that he was unable to properly
defend himself because of the date discrepancies. He does not, however, explain—as he
must to justify reversal—how he was prejudiced. See Jones, 637 F.3d at 846–47
(reviewing due process violations for harmless error). The evidence on which the
hearing officer based his guilty finding (the admission and the call records) leaves no
question that Reed was found guilty of the same offense (on the same timeline)
documented in the incident report. Moreover, it is difficult to imagine how the correct
dates could have helped him better prepare his defense, which was that he never used a
cell phone. See Piggie v. Cotton, 344 F.3d 674, 677–78 (7th Cir. 2003) (petitioner must
show how new evidence would have helped him).
        Moreover, to the extent that Reed also contends that prison officials should have
disclosed (in the incident report or otherwise) more detail about the evidence against
him, this challenge also fails. The district court correctly concluded that due process
requires only that prison officials disclose exculpatory evidence. See Jones, 637 F.3d
at 847. We agree that there is nothing in the documentary evidence that would have
been useful to Reed’s defense.
       Finally, Reed contends that the district court erred in concluding that his
confession could be used against him in the disciplinary hearing even though he had
not been given Miranda warnings before admitting to the cell phone use. Even so, the
Fifth Amendment privilege against self‐incrimination applies only in criminal cases, not
prison disciplinary proceedings. See Chavez v. Martinez, 538 U.S. 760, 772–73 (2003)
(absence of a criminal case defeats Miranda claim).
       We have considered Reed’s remaining arguments, and none has merit.
                                                                                   AFFIRMED